Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-7, and 11 are allowed over the closest references cited below.

The present invention is drawn to an ethylene/alpha-olefin interpolymer composition having a comonomer distribution constant (CDC) in a range of from 200 to 400, a vinyl unsaturation of less than 0.15 vinyls per one thousand total carbon atoms present in the interpolymer composition, a zero shear viscosity ratio (ZSVR) in a range from 1.5 to 5, a density in a range of from 0.903 to 0.950 g/cm3, a melt index (I2) in a range of from 0.1 to 15 g/10 min, a molecular weight distribution (Mw/Mn) in a range of from 1.8 to 4.5, and a separation index of from 0.50 to 1.10.

Bensason et al. (US 9,828,476) discloses a film prepared from an ethylene/-olefin interpolymer having a comonomer distribution constant (CDC) in a range of from 40 to 200, a vinyl unsaturation of less than 0.15 vinyls per 1000 carbon atoms, a zero shear viscosity ratio (ZSVR) in a range of 1.5 to 4, a density in a range of 0.915 to 0.925 g/cm3, melt index (I2) in a range of 2 to 6 g/10 min, and a molecular weight distribution (Mw/Mn) of in a range of 2 to 3.5.
Shah et al. (US 10,150,275) teaches a film layer prepared from an ethylene/-olefin interpolymer having a comonomer distribution constant (CDC) in a range of from 75 to 200, a vinyl unsaturation of less than 0.15 vinyls per 1000 carbon atoms, a zero shear viscosity ratio (ZSVR) in a range of 2 to 20, a density in a range of 0.903 to 0.925 g/cm3, melt index (I2) in a range of 0.1 to 5 g/10 min, and a molecular weight distribution (Mw/Mn) of in a range of 1.8 to 4.  
Bonavoglia et al. (US 2014/0248816) discloses an ethylene-octene copolymer having a comonomer distribution constant (CDC) of 149.4, a vinyl unsaturation of 0.043 vinyls per 1000 carbon atoms, a zero shear viscosity ratio (ZSVR) of 1.65, a density of 0.9356 g/cm3, melt index (I2) of 12.5 g/10 min, and a molecular weight distribution (Mw/Mn) of 2.26.  

None of cited references teaches the ethylene/alpha-olefin interpolymer composition having a comonomer distribution constant within claimed range. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 23, 2021